      CASE 0:19-cv-02360-SRN-HB Document 83 Filed 04/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 RESCAP LIQUIDATING TRUST,                 )
                                           )
               Plaintiff,                  )
                                           )        Civ. No. 19-cv-2360 (SRN/HB)
        v.                                 )
                                           )                NOTICE OF APPEAL
 LENDINGTREE, LLC and                      )
 LENDINGTREE, INC.,                        )
                                           )
               Defendants.                 )
                                           )

       PLEASE TAKE NOTICE that, pursuant to Federal Rules of Appellate Procedure

3 and 4 and 9 U.S.C. § 16, Defendants LendingTree, LLC and LendingTree, Inc.

(“Defendants”) appeal to the United States Court of Appeals for the Eighth Circuit from

the Order [Docket No. 77] entered in this case on March 20, 2020, which denied

Defendants’ request to compel arbitration of Count One of the Complaint [Docket No. 1]

and issue a stay pending the outcome of that arbitration.




                                               1
   CASE 0:19-cv-02360-SRN-HB Document 83 Filed 04/03/20 Page 2 of 2



Dated: April 3, 2020                   JONES DAY

                                       /s/ Kelly G. Laudon
                                       Kelly G. Laudon (#0386854)
                                       Matthew C. Enriquez (#0397301)
                                       90 South 7th Street, Suite 4950
                                       Minneapolis, MN 55402
                                       Telephone: (612) 217-8800
                                       klaudon@jonesday.com
                                       menriquez@jonesday.com

                                       Matthew C. Corcoran
                                       Brandy H. Ranjan
                                       325 John H. McConnell Boulevard
                                       Columbus, OH 43215
                                       Telephone: (614) 469-3939
                                       mcorcoran@jonesday.com
                                       branjan@jonesday.com

                                       Carl E. Black
                                       North Point
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       Telephone: (216) 586-3939
                                       cblack@jonesday.com

                                       Attorneys for Defendants LendingTree,
                                       LLC and LendingTree, Inc.




                                  2
